Citation Nr: 0607750	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  02-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  What evaluation is warranted for status post right 
quadriceps tendon rupture repair, with degenerative joint 
disease of patellofemoral articulation and patellofemoral 
syndrome (hereinafter right knee disorder), from April 1, 
2000?

2.  What evaluation is warranted for status post left 
quadriceps tendon rupture repair, with degenerative joint 
disease of patellofemoral articulation and patellofemoral 
syndrome (hereinafter left knee disorder), from April 1, 
2000?


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran's appeal was subsequently 
transferred to the RO in Houston, Texas.

A review of the record shows that the August 2003 VA 
examination raises the issue of entitlement to service 
connection for a back disorder secondary to the veteran's 
service connected bilateral knee disorders.  Further, the 
appellant's January 2006 testimony before the undersigned 
raises the issue of entitlement to service connection for 
right knee numbness, secondary to post operative residuals of 
his right knee disorder.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  Since April 1, 2000, status post right quadriceps tendon 
rupture repair, with degenerative joint disease of 
patellofemoral articulation and patellofemoral syndrome, 
have not been manifested by evidence of a limitation of knee 
flexion to 30 degrees, or a limitation of knee extension to 
15 degrees.

2.  Since April 1, 2000, status post left quadriceps tendon 
rupture repair, with degenerative joint disease of 
patellofemoral articulation and patellofemoral syndrome, 
have not been manifested by evidence of a limitation of knee 
flexion to 30 degrees, or a limitation of knee extension to 
15 degrees.

3.  Since April 1, 2000, status post right and left 
quadriceps tendon ruptures/repairs, with degenerative joint 
disease of patellofemoral articulation and patellofemoral 
syndrome, have not been objectively manifested by 
instability or subluxation.


CONCLUSIONS OF LAW

1.  Since April 1, 2000, the criteria for a disability rating 
in excess of 10 percent for status post right quadriceps 
tendon rupture repair, with degenerative joint disease of 
patellofemoral articulation and patellofemoral syndrome, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2005).

2.  Since April 1, 2000, the criteria for a disability rating 
in excess of 10 percent for status post left quadriceps 
tendon rupture repair, with degenerative joint disease of 
patellofemoral articulation and patellofemoral syndrome, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in March 1988 the veteran 
ruptured both quadriceps tendons while lifting weights.  The 
veteran was taken to surgery where repairs of each quadriceps 
tendon were carried out.  The veteran was maintained in 
immobilizers for a two week period.  A physical therapy note 
dated May 1988 indicated that the veteran was progressing 
well with increased strength.  His range of motion flexion on 
the right was 110 degrees (normal was 140 degrees) and 125 
degrees on the left.  

In a June 2001 rating decision the veteran was granted 
service connection and assigned a noncompensable evaluations 
effective from April 1, 2000m for each disability.  A rating 
decision dated December 2004 increased each evaluation to 10 
percent effective April 1, 2000.  This rating his remained in 
effect since.

At his July 2002 VA examination, the veteran complained of 
pain over the anterior aspects of the knee.  The symptoms 
increased with prolonged sitting or squatting, and the pain 
remained around the patellofemoral articulation.  The veteran 
also had complaints of some loss of proprioception in the 
knees.  

On examination the veteran walked with a non-antalgic gait, 
he was muscular and he had a 13 centimeter scar on the 
anterior aspect of both knees.  Notably, he showed full 
active knee motion bilaterally.  There was moderate 
patellofemoral crepitation bilaterally, and tenderness to 
palpation around the patellofemoral articulations 
bilaterally.  He had vastus medalis oblique atrophy 
bilaterally.  There was no effusion, instability, or meniscal 
sign noted.  The impressions were moderate patellofemoral 
syndrome bilaterally, and status post bilateral quadriceps 
tendon repairs.  

At his August 2003 VA examination, it was noted that the 
veteran had two other injuries to his knees since his 2002 VA 
examination.  He had fallen out of his truck on two occasions 
because of giving way and weakness in his knees.  It was 
noted that he continued to have difficulty with prolonged 
sitting or squatting.  His pain remained around the 
patellofemoral articulation.  He still had some loss of 
bounce in his knees.

The examination showed that he walked with a nonantalgic 
gait.  His examination was unchanged with tenderness to 
palpation around the patellofemoral articulations 
bilaterally, more lateral than medial.  He also had some 
tenderness to palpation around the patellar tendon insertion 
into the patella.  There were no signs of effusions and no 
evidence of instability or meniscal signs.  X-rays evaluation 
showed minimal evidence of degenerative change, primarily 
with patellofemoral osteophytic formations, and some tendon 
and quadriceps muscle ossifications on the left, and patellar 
osteophytes on the right.  The examiner opined the veteran's 
current difficulties with regard to his knees including 
patellofemoral symptoms and arthritic changes were as least 
as likely as not related to his quadriceps tendon ruptures.

At his January 2006 Travel Board hearing, the veteran 
testified that he suffered from weakness and his knees would 
just give out on their own.  He stated this occurred three or 
four times a week.  He reported problems going down stairs 
and constant pain.  He stated that sitting for long periods 
aggravated his knees.  The veteran denied receiving any 
medical care, or participating in a formal physical therapy 
program.  The appellant did state that he went to the gym on 
his own.  The veteran testified that the pain in his left 
knee was a little bit more pronounced because it was not 
totally detached and repaired.  He stated that he had no 
sensitivity on the left portion of the knee.  He indicated 
the instability in the right knee was worse than in the left.  
The veteran stated that he could flex his right knee about 75 
percent and about 80 percent on the left knee.  He indicated 
he did not use a knee brace or assistive device.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2001 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  VAOPGCPREC 
08-03; 69 Fed.Reg. 25108 (2004).  Finally, the Board finds 
that VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned following the 
grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

Each of the veteran's disorders is currently rated, by 
analogy, under 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5010-5260.  Under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established, by x-ray findings, 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the joint involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees.  

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256 higher 
evaluations are warranted for varying degrees of ankylosis.  
In this case, however, there is no objective evidence that 
either knee is ankylosed.  

A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 (2005) is in order where there 
is objective evidence of painful motion coupled with 
arthritis established by x-ray findings.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  

Finally, a higher rating may be awarded based on functional 
loss due to pain, under 38 C.F.R. § 4.40, or based on 
weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

The Board finds that the preponderance of the evidence is 
against an increased evaluation for either knee.  The RO's 
assignment of 10 percent ratings for each of the knee 
disabilities was appropriate under Lichtenfels.  Medical 
records do show complaints, diagnoses, and/or treatment for 
bilateral knee pain; and the record shows x-ray evidence of 
arthritis in both knees.

Significantly, however, the July 2002 VA examination showed a 
full range of knee motion bilaterally, and the August 2003 VA 
examination showed no change from the July 2002 examination.  
While he had difficulty with prolonged sitting or squatting, 
and while pain remained around the patellofemoral 
articulation, even if the Board conceded that pain equated to 
an additional limitation of flexion and/or extension of 
several degrees, he would still need significant loss of 
motion to warrant higher evaluations under either Diagnostic 
Code 5260 or 5261.  Such is not present in this case.  
Therefore, even taking into account the veteran's alleged 
loss of motion due to pain, his adverse symptomatology does 
not equate to the criteria for either a higher or a separate 
evaluation under Diagnostic Code 5260 and/or Diagnostic Code 
5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  This 
is true throughout the period of time during which his claim 
has been pending.  Fenderson.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by ratings assigned 
his knee disabilities.

Although the veteran testified at his January 2006 Travel 
Board hearing that he had instability in his knees, the 
examinations did not find objective evidence of bilateral 
knee instability.  Therefore, the veteran does not warrant a 
separate disability rating under 38 C.F.R. § 4.71a, 
Diagnostic 5257; see VAOGCPREC 9-2004; 69 Fed.Reg. 59990 
(2004).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board, 
however, finds no section that provides a basis upon which to 
assign higher disability evaluations for the bilateral knee 
disabilities.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against this claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for status 
post right quadriceps tendon rupture repair, with 
degenerative joint disease of patellofemoral articulation and 
patellofemoral syndrome, from April 1, 2000 is denied.

Entitlement to a rating in excess of 10 percent for status 
post left quadriceps tendon rupture repair, with degenerative 
joint disease of patellofemoral articulation and 
patellofemoral syndrome, from April 1, 2000 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


